     Case 2:20-cv-01557-WBS-AC Document 42 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANDRE WELLS,                                      No. 2:20-cv-1557 WBS AC P
12                     Plaintiff,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   GAVIN NEWSOM, et al.,
15                     Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 29, 2021, plaintiff’s first amended complaint was screened and was determined

21   not to state a claim upon which relief could be granted. ECF No. 39. As a result, plaintiff was

22   given thirty days leave to file a second amended complaint. See id. at 7. Thirty days from that

23   date have now passed, and plaintiff has neither filed an amended complaint nor otherwise

24   responded to the court’s order.

25          Accordingly, IT IS HEREBY RECOMMENDED that this action be DISMISSED without

26   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
                                                      1
     Case 2:20-cv-01557-WBS-AC Document 42 Filed 09/10/21 Page 2 of 2


 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court and serve a copy on all parties. Such a document should be captioned “Objections
 3   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 4   objections within the specified time may waive the right to appeal the District Court’s order.
 5   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: September 9, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
